Name: Commission Decision No 979/88/ECSC of 13 April 1988 amending Decision No 163/88/ECSC imposing a provisional anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  competition;  cooperation policy
 Date Published: 1988-04-15

 Avis juridique important|31988S0979Commission Decision No 979/88/ECSC of 13 April 1988 amending Decision No 163/88/ECSC imposing a provisional anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia Official Journal L 098 , 15/04/1988 P. 0032 - 0032*****COMMISSION DECISION No 979/88/ECSC of 13 April 1988 amending Decision No 163/88/ECSC imposing a provisional anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 11 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: (1) By Commission Decision No 163/88/ECSC (2), a provisional anti-dumping duty was imposed on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia. (2) The description and classification of the products concerned, as set out in Decision No 163/88/ECSC, does not correspond to the new combined nomenclature. (3) It is appropriate to modify Decision No 163/88/ECSC accordingly, with effect from the date of entry into force of that Decision. HAS ADOPTED THIS DECISION: Article 1 Article 1 (1) and (2) of Decision No 163/88/ECSC shall be replaced by the following: 'Article 1 1. A provisional anti-dumping duty is hereby imposed on imports of certain flat-rolled products of iron or non-alloy steel, of a width exceeding 500 mm, not less than 1,5 mm thick, in coils, not further worked than hot-rolled, containing by weight less than 0,6 % of carbon, falling within CN codes ex 7208 11 00, ex 7208 12 91, ex 7208 12 99, ex 7208 13 91, ex 7208 13 99, ex 7208 14 90, ex 7208 21 10, ex 7208 21 90, ex 7208 22 91, ex 7208 22 99, ex 7208 23 91, ex 7208 23 99, ex 7208 24 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10, originating in Algeria, Mexico and Yugoslavia. 2. The amount of the duty shall be for the products listed in paragraph 1 originating in: - Yugoslavia: 64 ECU per 1 000 kilograms. - Algeria: 15 ECU per 1 000 kilograms, - Mexico: 50 ECU per 1 000 kilograms.' Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 18, 22. 1. 1988, p. 31.